  Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          07/08/2020
                                              )
SUSAN F. BLOOM and FIDUCIARY TRUST            )
COMPANY INTERNATIONAL, as Executors of )
the Last Will and Testament of ADELE KLAPPER, )
                                              )
                                  Plaintiffs, )
                                                             Civil Action No. 19-10155-RA
                                              )
                                                             STIPULATION AND PROPOSED
           v.                                 )
                                                             PROTECTIVE ORDER
                                              )
JUAN CARLOS EMDEN, MIGUEL ERIC                )
EMDEN, and NICOLAS MARCELO EMDEN,             )
                                              )
                                  Defendants. )
                                              )


       Susan F. Bloom and Fiduciary Trust Company International (“Plaintiffs”); Juan Carlos

Emden, Miguel Eric Emden, and Nicolas Marcelo Emden (“Defendants”; together with

Plaintiffs, the “Parties”; each individually, a “Party”); and non-party Christie’s Inc.

(“Christie’s”), having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for the issuance of an appropriately tailored confidentiality order

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby AGREED and

ORDERED that the following restrictions and procedures shall apply to the information and

documents produced by Christie’s in connection with the pre-trial phase of this action.

       1.      Scope. Christie’s may designate any document or information, in whole or in part,

as confidential if Christie’s or its counsel determines, in good faith, that such designation is

necessary to protect Christie’s interests in information that is proprietary, a trade secret or

otherwise sensitive non-public information. Subject the procedures below, Christie’s may

designate any document or information, in whole or in part, as “Highly Confidential - Attorneys’

                                                  1
  Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 2 of 10



Eyes Only Information” if its counsel determines, in good faith, that such designation is necessary

because disclosure could cause competitive harm to that party, or a nonparty, if disclosed to

another party and the Parties meet and confer if any production requires a designation of ‘For

Attorneys’ or Experts’ Eyes Only. Information and documents designated by Christie’s as

confidential (the “Documents”; each individually, a “Document”) will be stamped

“CONFIDENTIAL.” Information and documents designated by Christie’s as “Highly Confidential

– Attorneys’ Eyes Only” will be stamped “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” and may be viewed only by counsel for the parties in this matter. Christie’s designation

of a particular Document as confidential or highly confidential – for attorney’s eyes only under

this Confidential Agreement does not create any confidentiality-related obligations for a Party who

was an author and/or recipient of such document prior to its litigation production. Christie’s

designation of a Document as confidential under this Confidentiality Agreement does not impose

upon any Party any obligation to refrain from disclosure of information that is reflected in such

Document but that the Party held prior to the litigation production of the Document without any

restrictions from disclosure.

        2.     No Admission of Jurisdictional Relevance. The Parties and Christie’s agree that

this Confidentiality Agreement does not constitute an admission of the jurisdiction of the courts

of New York over the Defendants or a waiver by the Defendants of any and all jurisdictional

defenses. They further agree that the Confidentiality Agreement shall not be used as evidence

supporting the jurisdiction of the courts of New York over the Defendants. By entering into this

Confidentiality Agreement, the Defendants do not in any way submit to the jurisdiction of New

York.




                                                2
  Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 3 of 10



       3.      Form and Timing of Designation. Confidential Documents shall be so

designated by placing or affixing the word “CONFIDENTIAL” or the words “HIGHLY

CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY” on the Document in a manner which

will not interfere with the legibility of the Document. Documents shall be designated

CONFIDENTIAL or HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY prior to,

or contemporaneously with, the production or disclosure of the documents by Christie’s.

       4.      The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with this action.

       5.      In the event a party challenges another party's designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes

an admission by any party that Confidential Information disclosed in this case is relevant or

admissible. Each party reserves the right to object to the use or admissibility of the Confidential

Information.

       6.      Protection of Confidential Material.

       a.      Limited Third Party Disclosures. The Parties and counsel for the Parties shall

       not disclose or permit the disclosure of any Documents designated CONFIDENTIAL

       under the terms of this Confidentiality Agreement to any other person or entity except as

       set forth in subparagraphs (1)–(8) below:

               (1)     Counsel. Counsel and employees of counsel for the Parties;

               (2)     Parties. Parties to this Agreement, together with their employees but only

               to the extent that each such employee’s assistance is necessary to the conduct of

               this lawsuit;

                                                  3
Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 4 of 10



           (3)     Witnesses. In the case of any written correspondence (including

           attachments thereto), any person who authored, sent, or was sent the

           correspondence, if this fact is readily apparent from the face of the document;

           (4)     The Court, Court Reporters, and Recorders. The Court, its clerks and

           other personnel, and any jury impaneled in this matter (and any other persons

           present during a hearing and/or trial), as well as Court reporters and recorders

           engaged for depositions;

            (4)    Outside Vendors. Those persons, if any, specifically engaged by counsel

           to the Parties for the limited purpose of making photocopies of documents,

           assisting with document review software and/or data processing, or providing

           graphic production services;

           (5)     Consultants and Experts. Consultants, investigators, or experts

           employed by the parties to assist in the preparation and trial of this lawsuit,

           provided they agree to be bound by the terms of this protective order;

           (7)     Others By Consent or Order of the Court. Other persons only by

           written consent of Christie’s or upon order of the Court and on such conditions as

           may be agreed or ordered.



    b.     Disclosure of Highly Confidential Material. Counsel for the Parties shall not

    disclose or permit the disclosure of any Documents designated HIGHLY

    CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY under the terms of this

    Confidentiality Agreement to any other person or entity, including the parties in this

    action, except as set forth in subparagraphs (1)–(6) below:

                                             4
Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 5 of 10



           (1)    Counsel. Counsel and employees of counsel for the Parties;

           (2)    Witnesses. In the case of any written correspondence (including

           attachments thereto), any person who authored, sent, or was sent the

           correspondence, if this fact is readily apparent from the face of the document;

           (3)    The Court, Court Reporters, and Recorders. The Court, its clerks and

           other personnel, and any jury impaneled in this matter, as well as Court reporters

           and recorders engaged for depositions;

            (4)   Outside Vendors. Those persons, if any, specifically engaged by counsel

           to the Parties for the limited purpose of making photocopies of documents,

           assisting with document review software and/or data processing, or providing

           graphic production services;

           (5)    Consultants and Experts. Consultants, investigators, or experts

           employed by the parties to assist in the preparation and trial of this lawsuit,

           provided they agree to be bound by the terms of this protective order;

           (6)    Others By Consent or Order of the Court. Other persons only by

           written consent of Christie’s or upon order of the Court and on such conditions as

           may be agreed or ordered.

    c.     Control of Documents. Counsel for the Parties shall take reasonable efforts to

    prevent unauthorized disclosure of documents designated as Confidential pursuant to the

    terms of this Confidentiality Agreement.

    d.     Copies. If copies or extracts are made of documents designated as

    CONFIDENTIAL or HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY,

    such designation shall not be removed from such copies or extracts (unless the Court has

                                               5
     Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 6 of 10



         ruled that the document is not entitled to be filed under seal or otherwise entitled to

         protection from disclosure). All such copies or extracts shall be afforded the full

         protection of this agreement. The term “copies” shall not include indices, electronic

         databases or lists of documents provided these indices, electronic databases or lists do not

         contain substantial portions or images of the text of confidential documents or otherwise

         disclose the substance of the confidential information contained in those documents

7.       The disclosure of a document or information without designating it as “confidential” or

         “highly confidential – for attorneys’ eyes only” shall not constitute a waiver of the right

         to designate such document or information as Confidential Information. If so designated,

         the document or information shall thenceforth be treated as Confidential Information

         subject to all the terms of this Stipulation and Order.

8.       Filing of Confidential Materials. Prior to a Party including with any Court filing any

         information designated Confidential or Highly Confidential – For Attorneys’ Eyes Only

         by Christie’s, such filing Party shall inform Christie’s, no later than three (3) business

         days before such filing is due, of its intent to file and identify the specific information

         and/or Documents at issue (“Notice of Intent to File”). The Party and Christie’s shall

         promptly confer and endeavor to mutually agree upon (a) redaction of documents to

         protect confidentiality or (b) a limited waiver of confidentiality. Christie’s consent to

         redactions or waiver shall not be unreasonably withheld. If Christie’s does not waive

         confidentiality, within two (2) business days of the Notice of Intent to File Christie’s

         shall provide an affidavit of counsel describing basis for protecting the document through

         redaction and/or filing under seal. The affidavit of counsel shall not itself include

         confidential information. The filing Party shall file a letter motion with the Court

                                                    6
     Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 7 of 10



         regarding the dispute and shall include the affidavit of counsel as an exhibit to its letter

         motion. Consistent with Judge Abrams’s Individual Rules and Practices in Civil Cases, it

         shall separately and contemporaneously file under seal the document for which Christie’s

         seeks protection.

9.       Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial

         account numbers, passwords, and information that may be used for identity theft)

         exchanged in discovery shall be maintained by the receiving Party in a manner that is

         secure and confidential and shared only with authorized individuals in a secure manner.

         Christie’s may specify the minimal level of protection expected in the storage and

         transfer of its information. In the event the Party who received PII experiences a data

         breach, it shall immediately notify Christie’s of same and cooperate with Christie’s to

         address and remedy the breach. Nothing herein shall preclude Christie’s from asserting

         legal claims or constitute a waiver of legal rights and defenses in the event of litigation

         arising out of the receiving party’s failure to appropriately protect PII from unauthorized

         disclosure.

10.      Pursuant to Federal Rule of Evidence 502, the production of privileged or work-product

         protected documents or communications, electronically stored information (“ESI”) or

         information, whether inadvertent or otherwise, shall not constitute a waiver of the

         privilege or protection from discovery in this case or in any other federal or state

         proceeding. This Order shall be interpreted to provide the maximum protection allowed

         by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall

         serve to limit Christie’s right to conduct a review of documents, ESI or information




                                                    7
  Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 8 of 10



      (including metadata) for relevance, responsiveness and/or segregation of privileged

      and/or protected information before production.

11.   Notwithstanding the designation of information as “confidential” in discovery, there is no

      presumption that such information shall be filed with the Court under seal. The parties

      shall follow the Court’s procedures with respect to filing under seal.

12.   Treatment on Conclusion of Litigation. All provisions of this Agreement restricting the

      use of documents designated CONFIDENTIAL or HIGHLY CONFIDENTIAL – FOR

      ATTORNEYS’ EYES ONLY shall continue to be binding after the conclusion of the

      litigation unless otherwise agreed or ordered.

13.   Return of Confidential or Highly Confidential Documents. Within thirty (30) days

      after the conclusion of the litigation, including the conclusion of any appeal, all

      documents treated as confidential or highly confidential – for attorneys’ eyes only

      pursuant to this agreement, including copies as defined above, shall be destroyed or

      returned to Christie’s unless the document has been entered as evidence or filed (unless

      introduced or filed under seal). A party may comply with this provision by destroying all

      confidential or highly confidential – for attorneys’ eyes only documents and certifying to

      the destruction of same.

14.   No Judicial Determination. This Agreement is entered based on the representations and

      agreements of Christie’s and the parties and for the purpose of facilitating discovery.

      Nothing herein shall be construed or presented as a judicial determination that any

      specific document or item of information designated as CONFIDENTIAL or HIGHLY

      CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY by Christie’s is subject to




                                                8
  Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 9 of 10



       protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until

       such time as a document-specific ruling shall have been made.

15.    Persons Bound. This Agreement shall be binding upon: (1) counsel who signed below

       and their respective law firms; (2) their respective clients; and (3) Christie’s.

16.    Nothing herein shall preclude the Parties from disclosing material designated to be

       Confidential Information if otherwise required by law or court order.



SO STIPULATED AND AGREED.

/s/ John D. Winter                                    /s/ Nicholas M. O’Donnell

John D. Winter                                        Nicholas M. O’Donnell
PATTERSON BEKNAP WEBB & TYLER LLP                     SULLIVAN & WORCESTER LLP
1133 Avenue of the Americas                           One Post Office Square
New York, New York 10036-6710                         Boston, MA 02109
Telephone: (212) 336-2000                             (617) 338-2800 (phone)
Fax: (212) 336-2222                                   (617) 338-2880 (fax)
jwinter@pbwt.com                                      nodonnell@sullivanlaw.com
Counsel for Plaintiffs                                Counsel for Defendants

Dated: July 6, 2020                                   Dated: July 6, 2020


                                                      SO ORDERED


                                                      ________________________________

                                                      Katharine H. Parker, U.S.M.J.
Dated: July 8 , 2020
       New York, NY




                                                  9
 Case 1:19-cv-10155-RA-KHP Document 38 Filed 07/08/20 Page 10 of 10



                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY” are confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

Dated: July , 2020



_________________________
Signed in the presence of:



__________________________
(Attorney)




                                                10
